     Case 8:19-cv-02482-JVS-DFM Document 16 Filed 11/19/20 Page 1 of 3 Page ID #:106



1      Kevin Y. Jacobson, Esq.
       QUILL & ARROW, LLP
2      10900 Wilshire Boulevard, Suite 300
       Los Angeles, California 90024
3      T: 310-933-4271
       F: 310-889-0645
4      kjacobson@quillarrowlaw.com                         JS-6
5      Attorneys for Plaintiff
       James Marron
6
       Michael J. Gregg, Esq. SBN321765
7      Mark W. Skanes, Esq. SBN 322072
       ROSEWALDORF LLP
8      100 Oceangate, Suite 300
       Long Beach, California 90802
9      Telephone: (518) 869-9200
       Facsimile: (581) 869-3334
10     Email:     mgregg@rosewaldorf.com
                  mskanes@rosewaldorf.com
11
       Attorneys for Defendant
12     FCA US LLC
13
                                  UNITED STATES DISTRICT COURT
14
                                 CENTRAL DISTRICT OF CALIFORNIA
15
16
       JAMES MARRON, an individual,             Case No. 8:19−cv−02482 JVS (DFMx)
17
              Plaintiff,                        ORDER GRANTING JOINT
18                                              STIPULATION TO DISMISS CASE
              v.                                WITH PREJUDICE WITH THE
19                                              COURT RETAINING JURISDICTION
       FCA US LLC, a Delaware Limited           OVER THE SETTLEMENT IF
20     Liability Company, and DOES 1            NECESSARY
       through 10, inclusive,
21
              Defendants.
22
23
24
25
26
27
28
                                           1
        ORDER GRANTING JOINT STIPULATION TO DISMISS CASE WITH PREJUDICE WITH THE
            COURT RETAINING JURISDICTION OVER THE SETTLEMENT IF NECESSARY
     Case 8:19-cv-02482-JVS-DFM Document 16 Filed 11/19/20 Page 2 of 3 Page ID #:107



1                                               ORDER
2           The Court, having considered the Joint Stipulation to Dismiss the Case With
3     Prejudice With the Court Retaining Jurisdiction Over the Settlement, if necessary, filed by
4     the parties, and upon finding that good cause exists, hereby ORDERS as follows:
5           1. The Joint Stipulation is Granted;
6           2. The Court Dismisses this matter With Prejudice
7           3. The Court retains jurisdiction over the settlement and its terms, if necessary.
8
            IT IS SO ORDERED.
9
10
      DATED: November 19, 2020
11                                            Hon. Judge James V. Selna
                                              United States District Court Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
       [PROPOSED] ORDER GRANTING JOINT STIPULATION TO DISMISS CASE WITH PREJUDICE
         WITH THE COURT RETAINING JURISDICTION OVER THE SETTLEMENT IF NECESSARY
     Case 8:19-cv-02482-JVS-DFM Document 16 Filed 11/19/20 Page 3 of 3 Page ID #:108



1                                   CERTIFICATE OF SERVICE
2            I hereby certify that on this 11th day of November, 2020, I will electronically file
3      the foregoing with the Clerk of the Court using the CM/ECF system, which will then be
4      sent Electronically to the registered participants as identified on the Notice of Electronic
5      Filing (NEF) and paper copies will be sent by first class mail to any counsel of record
6      indicated as non-registered participants.
7      Dated: November 19, 2020                            /s/Kevin Y. Jacobson
                                                           Kevin Y. Jacobson
8
        Michael J. Gregg, Esq. SBN321765                                 Attorney for Defendant
9       Mark W. Skanes, Esq. SBN 322072                                           FCA US LLC
        ROSEWALDORF LLP
10      100 Oceangate, Suite 300
        Long Beach, California 90802
11      T: 518-869-9200
        F: 518-869-3334
12      mgregg@rosewaldorf.com
        mskanes@rosewaldorf.com
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     1
                                          CERTIFICATE OF SERVICE
